UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-4144


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

EMANUEL CHEESEBORO, a/k/a Mandoo,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Columbia. Joseph F. Anderson, Jr., Senior District Judge. (3:16-cr-00558-JFA-1)


Submitted: November 30, 2018                                Decided: December 13, 2018


Before KING and KEENAN, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


David Bruce Betts, LAW OFFICES OF DAVID B. BETTS, Columbia, South Carolina,
for Appellant. William Kenneth Witherspoon, Assistant United States Attorney, OFFICE
OF THE UNITED STATES ATTORNEY, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       A jury found Emanuel Cheeseboro guilty of 11 drug and firearms offenses — four

counts of possessing and distributing crack cocaine, in violation of 21 U.S.C. § 841(a)(1),

(b)(1)(C) (2012); two counts of possessing and distributing crack and marijuana, in

violation of 21 U.S.C. § 841(a)(1), (b)(1)(C), (D) (2012); one count of possessing

marijuana, in violation of 21 U.S.C. § 844(a) (2012); two counts of possessing a firearm

as a felon, in violation of 18 U.S.C. §§ 922(g)(1), 924(a)(2), (e) (2012); and two counts of

using or carrying a firearm during and in relation to, or possessing a firearm in

furtherance of, a drug trafficking crime, in violation of 18 U.S.C. § 924(c)(1) (2012).

The district court sentenced him to 622 months in prison, a term at the bottom of his

advisory Sentencing Guidelines range of 622 to 687 months.

       Cheeseboro appeals, and his appellate counsel has filed a brief pursuant

to Anders v. California, 386 U.S. 738 (1967), stating that there are no meritorious

grounds for appeal, but questioning whether there was sufficient evidence to support the

convictions, and whether the district court erred in determining at sentencing that

Cheeseboro is a career offender under U.S. Sentencing Guidelines Manual § 4B1.1

(2016), and an armed career criminal under 18 U.S.C. § 924(e) (2012). This Court

notified Cheeseboro of his right to file a pro se supplemental brief, but he failed to do so

by the filing deadline. Now he has moved for leave to file a supplemental brief, but he

has not included a proposed brief with his motion. The Government did not respond to

the Anders brief. Finding no reversible error, we deny Cheeseboro’s motion for leave to

file a supplemental brief and affirm.

                                             2
       Counsel first questions whether the district court erred in denying Cheeseboro’s

Fed. R. Crim. P. 29 motion. Because Cheeseboro’s trial counsel sought to challenge the

sufficiency of the evidence on all of the counts in the indictment generally, but only

argued specifically about Counts 7 and 11 — which charged Cheeseboro with using and

carrying a firearm during and in relation to, and possessing a firearm in furtherance of, a

drug trafficking crime — , Cheeseboro has waived any arguments about the sufficiency

of the evidence on the other nine counts. See United States v. Chong Lam, 677 F.3d 190,

200 (4th Cir. 2012) (joining majority of circuits in holding that defendant who raises

specific grounds in Rule 29 motion waives appeal of any grounds not specifically raised).

       To convict Cheeseboro of Counts 7 and 11, the Government had to prove that he

“(1) used, carried, or possessed a firearm (2) in furtherance of a drug trafficking crime.”

See United States v. Howard, 773 F.3d 519, 527 (4th Cir. 2014) (internal quotation marks

omitted).   Undercover police officer Ronald Turner and witness Katrina Anderson

provided abundant testimony from which a jury could conclude that Cheeseboro had the

guns in Counts 7 and 11 for protection related to drug activity, and that he therefore

possessed the guns in furtherance of drug trafficking offenses. See United States v.

Moore, 769 F.3d 264, 270 (4th Cir. 2014); United States v. Lomax, 293 F.3d 701, 705-06

(4th Cir. 2002) (noting “numerous ways” in which firearm might further drug trafficking,

including protection of trafficker’s drugs, profits, or turf, and observing that, when

someone has drugs and a firearm, “common-sense conclusion” is that gun is present to

further drug trafficking).      Because substantial evidence supports Cheeseboro’s

convictions on those two counts and Cheeseboro has waived any arguments about the

                                            3
sufficiency of the evidence supporting his convictions on the other nine counts, we affirm

Cheeseboro’s convictions. See United States v. Perry, 757 F.3d 166, 175 (4th Cir. 2014)

(explaining standard for reviewing jury verdict on appeal).

       Turning to Cheeseboro’s sentence, counsel questions whether Cheeseboro’s two

prior drug convictions under S.C. Code Ann. § 44-53-375(B) (2018) are qualifying

predicate offenses for his designations as a career offender pursuant to Guidelines

§ 4B1.1(a) and as an armed career criminal under 18 U.S.C. § 924(e).         We review de

novo the legal question of whether a prior conviction constitutes a career offender or

armed career criminal predicate offense. See United States v. Dozier, 848 F.3d 180, 182-

83 (4th Cir. 2017); United States v. Williams, 508 F.3d 724, 726 (4th Cir. 2007).

       A defendant is a “career offender” under the Guidelines if, inter alia, he has two

prior felony convictions for “a controlled substance offense.” See USSG § 4B1.1(a).

The Guidelines define “a controlled substance offense” as any offense, punishable by

more than one year in prison, under federal or state law “that prohibits the manufacture,

import, export, distribution, or dispensing of a controlled substance (or a counterfeit

substance) or the possession of a controlled substance (or a counterfeit substance) with

intent to manufacture, import, export, distribute, or dispense.” See id. § 4B1.2(b).

       A defendant is an armed career criminal under § 924(e) if he has three previous

convictions “for a violent felony or a serious drug offense, or both.” See 18 U.S.C.

§ 924(e)(1). As pertinent here, “a serious drug offense” is “an offense under State law,

involving manufacturing, distributing, or possessing with intent to manufacture or

distribute, a controlled substance . . . for which a maximum term of imprisonment of ten

                                             4
years or more is prescribed by law.” See id. § 924(e)(2)(A)(ii). A defendant designated

as an armed career criminal is subject to a 15-year statutory minimum sentence for

contravening 18 U.S.C. § 922(g). See id. § 924(e)(1).

       In assessing whether a state drug offense constitutes “a controlled substance

offense” within the meaning of the Guidelines, or “a serious drug offense” within the

meaning of 18 U.S.C. § 924(e)(2)(A)(ii), we generally “approach the issue categorically,

looking only to the fact of conviction and the statutory definition of the prior offense.”

See Dozier, 848 at 183 (internal quotation marks omitted); see also United States v.

Williams, 326 F.3d 535, 538 (4th Cir. 2003).      However, “[t]his approach is altered for

divisible statutes, [or] statutes that list elements in the alternative and thereby define

multiple crimes.”    Dozier, 848 F.3d at 183 (alteration and internal quotation marks

omitted). In that circumstance, we apply a modified categorical approach, whereby we

(and the sentencing court) may “consult a limited class of documents . . . to determine

what crime, with what elements, a defendant was convicted of.” Id. (internal quotation

marks omitted).

       Turning to the statute at issue in these proceedings, Section 44-53-375(B), of the

South Carolina Code, provides that a person “who manufactures, distributes, dispenses,

delivers, purchases, or otherwise aids, abets, attempts, or conspires to manufacture,

distribute, dispense, deliver, or purchase, or possesses with intent to distribute, dispense,

or deliver methamphetamine or cocaine base, in violation of the provisions of Section 44-




                                             5
53-370, is guilty of a felony[.]” 1   S.C. Code Ann. § 44-53-375(B).        The statutory

maximum penalty for a first offense under 44-53-375(B) is 15 years in prison. See id.

§ 44-53-375(B)(1).Based on the statutory language, we are satisfied that S.C. Code Ann.

§ 44-53-375(B) is divisible because it defines multiple crimes rather than multiple ways

to commit one offense. See Mathis v. United States, 136 S. Ct. 2243, 2248-49 (2016).

Because the statute is divisible, the modified categorical approach permitted the district

court to use the sentence sheets for Cheeseboro’s state offenses to determine that his two

convictions under § 44-53-375(B) — one for manufacture and distribution of

methamphetamine or cocaine base, and another for possession with intent to distribute

cocaine base/crack — are predicate offenses that support Cheeseboro’s designations as a

career offender and an armed career criminal. See id. at 2249; Shepard v. United States,

544 U.S. 13, 26 (2005).       Therefore, the district court did not err in designating

Cheeseboro as a career offender and an armed career criminal. 2


      1
         Section 44-53-370, of the South Carolina Code, in relevant part, makes it
unlawful “to manufacture, distribute, dispense, deliver, purchase, aid, abet, attempt, or
conspire to manufacture, distribute, dispense, deliver, or purchase, or possess with the
intent to manufacture, distribute, dispense, deliver, or purchase a controlled substance or
a controlled substance analogue[.]” S.C. Code Ann. § 44-53-370(a)(1) (2018).
      2
         The third predicate on which the district court relied to support Cheeseboro’s
designation as an armed career criminal was his South Carolina conviction for pointing
and presenting a firearm at a person, in violation of S.C. Code Ann. § 16-23-410. See
United States v. King, 673 F.3d 274, 280 (4th Cir. 2012) (concluding that the South
Carolina crime of pointing and presenting a firearm at a person is an offense that has as
an element the threatened use of physical force against the person of another and thereby
constitutes a “crime of violence” for purposes of the Guidelines’ career offender
provision); see also United States v. Hemingway, 734 F.3d 323, 337 n.13 (4th Cir. 2013)
(“Our decisions on whether a previous conviction constitutes a crime of violence under
(Continued)
                                            6
       We also conclude that Cheeseboro’s sentence is otherwise procedurally and

substantively reasonable. See Gall v. United States, 507 U.S. 38, 51 (2007) (stating

standard of review). Because Cheeseboro’s advisory Guidelines range was determined

by his career offender status (which set his offense level at 34), his category VI criminal

history, and the statutorily-mandated 5-year and 25-year consecutive sentences for his

convictions under 18 U.S.C. § 924(c), the district court did not err in calculating a range

of 622 to 687 months in prison.        See 18 U.S.C. § 924(c)(1)(A)(i), (C)(i); USSG

§ 4B1.1(c)(2)(A).   Furthermore, the court sentenced Cheeseboro to a presumptively

reasonable sentence at the bottom of the advisory Guidelines range, and nothing in the

record rebuts that presumption. See United States v. Louthian, 756 F.3d 295, 306 (4th

Cir. 2014).

       In accordance with Anders, we have reviewed the entire record in this case and

have found no meritorious issues for appeal. We deny Cheeseboro’s motion for leave to

file a pro se supplemental brief and affirm Cheeseboro’s convictions and sentence. This

Court requires that counsel inform Cheeseboro, in writing, of the right to petition the

Supreme Court of the United States for further review. If Cheeseboro requests that a




the Guidelines are relied upon interchangeably with precedents evaluating whether a
previous conviction constitutes a violent felony under [18 U.S.C. § 924(e)].” (internal
quotation marks omitted)). Cheeseboro’s trial counsel initially contended that the
conviction was not a predicate offense under § 924(e). At the sentencing hearing,
however, trial counsel — after consultation with Cheeseboro — withdrew that objection.
Consequently, Cheeseboro has waived any challenge to the court’s conclusion in that
regard. See United States v. Robinson, 744 F.3d 293, 298 (4th Cir. 2014).


                                            7
petition be filed, but counsel believes that such a petition would be frivolous, then

counsel may move in this Court for leave to withdraw from representation. Counsel’s

motion must state that a copy thereof was served on Cheeseboro.

      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this Court and argument would not aid the

decisional process.

                                                                          AFFIRMED




                                           8